NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 22-2464
                                       __________

                                   JEFFREY D. HILL,

                                                          Appellant

                                             v.

                                DOUG MASTRIANO
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 4-22-cv-00556)
                      District Judge: Honorable Matthew W. Brann
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                On November 4, 2022

         Before: AMBRO, GREENAWAY, JR. and NYGAARD, Circuit Judges


                           (Opinion filed: November 4, 2022 )
                                      ___________

                                       OPINION *
                                      ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Appellant Jeffrey Hill appeals from an order of the District Court dismissing his

civil action. For the following reasons, we will affirm.

       Hill filed this action seeking a writ quo warranto and a writ of mandamus to have

Doug Mastriano, a Pennsylvania state senator and gubernatorial candidate, disqualified

from the ballot. Hill’s allegations are outlined in the Magistrate Judge’s Report and

Recommendation (R&R) and need not be recited here. In sum, Hill alleged that

Mastriano is disqualified to be a candidate for Governor based, in part, on his alleged

participation in the events that transpired at the U.S. Capitol on January 6, 2021. Calvin

Clements filed a motion to intervene, with a proposed counterclaim complaint, which

contained similar allegations against Mastriano. Hill objected to the intervention.

       In his R&R, the Magistrate Judge noted that a 2011 filing injunction against Hill

required him to receive certification from a Magistrate Judge before filing a civil action.

The Magistrate Judge explained that, to the extent that the injunction was enforceable, he

would decline to certify the complaint because Hill lacks standing to bring a federal quo

warranto claim and the District Court lacks the authority to grant the requested

mandamus relief. In the alternative, the Magistrate Judge recommended that Hill’s

motion to proceed in forma pauperis be granted, that the complaint be dismissed pursuant

to § 1915(e)(2)(B)(ii) for failure to state a claim upon which relief may be granted, and

that the motion to intervene be denied. 1 The District Court adopted the R&R, granted



1
 Clements filed objections to the R&R, and separately appealed. See C.A. No. 22-2420.
That appeal was dismissed for failure to prosecute.

                                             2
leave to proceed in forma pauperis, dismissed the action with prejudice, and denied the

motion to intervene. Hill filed a timely appeal.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review

over the District Court's dismissal for failure to state a claim. See Allah v. Seiverling,

229 F.3d 220, 223 (3d Cir. 2000). We may affirm the District Court’s decision on any

basis supported by the record. See Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011)

(per curiam).

       Hill first argues on appeal that the District Court failed to address his claim under

Section 3 of the Fourteenth Amendment, the “Disqualification Clause,” which in part

provides that no person who has previously taken an oath as a member of any State

legislature shall hold a State office if he has engaged in insurrection or rebellion against

the State. U.S. Const., Amend. 14, § 3. To the extent that Hill sought declaratory relief

based on this provision of the Fourteenth Amendment, the claim was subject to dismissal

because Hill lacks Article III standing to pursue it. In particular, he failed to allege an

“injury in fact.” See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992). That is,

Hill failed to identify a “particularized” injury – one affecting him as opposed to the

general public – which is traceable to the defendant’s candidacy for Governor. See id.;

see also Stencil v. Johnson, No. 22-C-0305, --- F. Supp. 3d ---, 2022 WL 1956999, *3

(E.D. Wisc. June 3, 2022) (determining that plaintiffs lacked standing “because the

challenged conduct of the defendants – seeking reelection to public office – does not

invade any legally protected interest of the plaintiffs”).


                                              3
          The District Court lacked jurisdiction to consider Hill’s writ of quo warranto,

which is the appropriate process for testing title to public office. See United States v.

Malmin, 272 F. 785, 790 (3d Cir. 1921); see also Commonwealth ex rel. Jud. Conduct

Bd. v. Griffin, 918 A.2d 87, 93 (Pa. 2007) (“Quo warranto is a challenge to the title or

right to public office.”). But federal courts have no general quo warranto jurisdiction.

See U.S. ex rel. State of Wis. v. First Fed. Savs. and Loan Ass’n, 248 F.2d 804, 809 (7th

Cir. 1957) (holding that “except as otherwise specifically provided by statute, there is no

original jurisdiction in the federal district court to entertain an information in the nature

of quo warranto”); Barany v. Buller, 670 F.2d 726, 735 (7th Cir. 1982). Federal statute

provides for the removal of federal officials by way of quo warranto brought in the

District Court for the District of Columbia, see D.C. Code § 16-3503. See Drake v.

Obama, 664 F.3d 774, 784-85 (9th Cir. 2011). And, under that statute, and traditionally,

quo warranto is brought only by the sovereign or a representative of the sovereign. See

Drake, 664 F.3d at 785; Country Club Estates L.L.C. v. Town of Loma Linda, 213 F.3d

1001, 1003 (8th Cir. 2000); Griffin, 918 A.2d at 93 (stating that “standing to pursue quo

warranto is generally within a public entity such as, the Attorney General, or the local

district attorney”). Here, Hill, as an individual citizen, seeks to challenge a state

official’s ability to hold state office. 2 Absent diversity or federal question jurisdiction,

not present here, the District Court lacked authority to consider any state quo warranto

action.


2
    Given our disposition, we need not opine on the propriety of Hill’s use of a writ of quo

                                                4
       Without an independent basis for subject matter jurisdiction, the District Court

could not issue mandamus relief. United States v. Christian, 660 F.2d 892, 894 (3d Cir.

1981); U.S. ex rel. State of Wis., 248 F.2d at 809 (noting that “mandamus may not issue

in the district court unless it is necessary for the exercise of independently conferred

jurisdiction”). And, in any event, the District Court lacked mandamus authority to

compel a state agency or official to remove Mastriano from the ballot. See In re

Wolenski, 324 F.2d 309, 309 (3d Cir. 1963) (per curiam) (explaining that a district court

lacked jurisdiction “to issue a writ of mandamus compelling action by a state official”).

       Based on the foregoing, the District Court properly dismissed the action with

prejudice. Accordingly, we will affirm the District Court’s judgment.




warranto to prevent an official from assuming title to office.

                                              5